
	

113 HR 4967 IH: Iran Nuclear Agreement Accountablity Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4967
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Franks of Arizona (for himself, Mr. Lamborn, Mr. Yoho, Mr. DeSantis, Mr. Salmon, Mr. Fleming, Mr. Posey, Mr. King of Iowa, Mr. Perry, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide congressional review of nuclear agreements with Iran.
	
	
		1.Short titleThis Act may be cited as the Iran Nuclear Agreement Accountablity Act.
		2.Congressional review of nuclear agreements with Iran
			(a)Congressional review of nuclear agreements with respect to Iran
				(1)In generalBeginning on the date of the enactment of this Act, the President, within three days of the
			 conclusion of any agreement between the United States, any other party,
			 and the Islamic Republic of Iran related to Iran’s nuclear program, shall
			 submit such agreement to Congress.
				(2)Procedures for review
					(A)In generalDuring the 15-day period beginning on the date on which the President submits an agreement under
			 paragraph (1), the Committees on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives shall review
			 any such agreement and may hold hearings or briefings, as appropriate.
					(B)Expedited procedures for a joint resolution of approval or disapproval
						(i)In generalDuring the 15-day period beginning on the day after the period for review provided for in
			 subparagraph (A), a joint resolution of approval or a joint resolution of
			 disapproval may be introduced in the House of Representatives by the
			 Speaker, the minority leader, or their respective designee, or in the
			 Senate by the majority leader, the minority leader, or their respective
			 designee, and may not be amended.
						(ii)ReferralA joint resolution of approval or a joint resolution of disapproval introduced under clause (i) in
			 the Senate shall be referred to the Committee on Foreign Relations and a
			 joint resolution of approval or a joint resolution of disapproval
			 introduced under clause (i) in the House of Representatives shall be
			 referred to the Committee on Foreign Affairs.
						(iii)Committee discharge and floor considerationThe provisions of subsections (c) through (f) of section 152 of the Trade Act of 1974 (19 U.S.C.
			 2192) (relating to committee discharge and floor consideration of certain
			 resolutions in the House of Representatives and the Senate) apply to a
			 joint resolution of approval or a joint resolution of disapproval under
			 this subsection to the same extent that such subsections apply to joint
			 resolutions under such section 152, except that—
							(I)subsection (c)(1) shall be applied and administered by substituting 10 days for 30 days; and
							(II)subsection (f)(1)(A)(i) shall be applied and administered by substituting Committee on Foreign Relations for Committee on Finance.
							(iv)Rules of the House of Representatives and the SenateThis subsection is enacted by Congress—
							(I)as an exercise of the rulemaking power of the Senate and the House of Representatives,
			 respectively, and as such is deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be
			 followed in that House in the case of a joint resolution, and it
			 supersedes other rules only to the extent that it is inconsistent with
			 such rules; and
							(II)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
							(v)DefinitionsIn this subsection—
							(I)the term joint resolution of approval means only a joint resolution of the 2 Houses of Congress, the sole matter after the resolving
			 clause of which is as follows: That Congress approves of the agreement between the United States and the Islamic Republic of Iran
			 submitted by the President to Congress under section 2(a) of the Iran
			 Nuclear Agreement Accountablity Act on ____., with the blank space being filled with the appropriate date; and
							(II)the term joint resolution of disapproval means only a joint resolution of the 2 Houses of Congress, the sole matter after the resolving
			 clause of which is as follows: That Congress disapproves of the agreement between the United States and the Islamic Republic of
			 Iran submitted by the President to Congress under section 2(a) of the Iran
			 Nuclear Agreement Accountablity Act on ____., with the blank space being filled with the appropriate date.
							(b)Rule of constructionNothing in this section or any action taken pursuant to this section shall be construed as approval
			 of any sanctions relief in connection with any agreement with respect to
			 Iran’s nuclear program.
			
